AO 245B {Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          {For Offenses Committed On or After November 1, 1987)


                     Carlos Hernandez-Lopez                                 CaseNumber: 3:18-mj-23286-WVG

                                                                            Jason T. Conforti
                                                                            Defendant's Attorney


REGISTRATION NO. 81841298

THE DEFENDANT:
 l2SJ pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count( s)      ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 l2SJ Assessment: $10 WAIVED
 l2SJ Fine: WAIVED
 l2SJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, December 26, 2018



                        FILED
                    I Dec262018                                           UNITED STATES MAGISTRATE ruDGE
                 CLERK, U.S. DISTRICT COURT
              SOUTHERN DISTRICT OF CALIFORNIA
             BY          sl ericas       DEPUTY


                                                                                                              3: l 8-mj-23286-WVG
